Citation Nr: 0919235	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1983 to January 2004, and also had prior active 
service, the dates of which are not verified.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an October 2004 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for a low 
back disability rated 20 percent and denied service 
connection for hypertension.  In April 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In August 2007, these matters were remanded for further 
development.

The issue of entitlement to service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


FINDING OF FACT

At no time during the appeal period has the Veteran's lumbar 
spine disability shown to have been manifested by forward 
flexion of 30 degrees or less; ankylosis; incapacitating 
episodes of intervertebral disc syndrome; or neurologic 
symptoms warranting separate rating.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A February 2005 statement of the case, and June 2006 
and April 2009 SSOCs provided notice on the "downstream" 
issue of an increased initial rating, and readjudicated the 
matter after the Veteran had opportunity to respond.  He has 
not alleged that he is prejudiced by a notice defect.  See 
Goodwin v. Peake, 22. Vet. App. 128 (2008).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
He was afforded VA examinations in August 2004 and December 
2008.  VA's duty to assist him in the development of facts 
pertinent to his claim has been discharged.
Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, as the Veteran's lumbar spine 
disability has not significantly varied in severity during 
the appeal period, "staged ratings" are not warranted.

The Veteran's service treatment records show complaints and 
treatment for low back disability.  

February 2004 to August 2007 VA treatment records do not show 
any specific treatment for low back disability.
On August 2004 VA examination, the Veteran reported 
increasing severity of his low back disability since his 
discharge from service.  Physical examination revealed, mild 
tenderness to palpation in the lumbar area; no muscle spasm 
was felt; forward flexion was to 90 degrees with only 
discomfort noticed with flexion.  With repetitive flexion 
there were mild signs of fatigability, but there was no 
change in the flexion of the Veteran's lower back.  Extension 
was to 30 degrees with only mild pain that started and ended 
at 30 degrees.  Lateral flexion both right and left, was to 
30 degrees with only discomfort felt with this movement, and 
rotation was to 35 degrees with only discomfort felt with 
this movement.  There were no related bowel or bladder 
problems.  X-rays showed degenerative changes, L5 
spondylolysis with grade 1 spondylolisthesis.  The diagnosis 
was episodic back strain secondary to lumbar spine antero and 
retrolisthesis at the level of L4 and L5 with no evidence of 
radiculopathy, associated with mild osteoarthritis of the 
lumbar spine.

At the April 2007 videoconference hearing, the Veteran 
testified that flexion was limited to 35 degrees.

On December 2008 VA examination, the Veteran reported that he 
continues to have problems with his lower back since his last 
VA examination.  He indicated that he has constant burning 
pain, moderately severe in intensity involving the lower 
lumbar region, midline, and nonradiating.  He reported 
episodes of flares of sharp pain, very severe in intensity 
involving the lower lumbar region, midline, nonradiating, 
precipitated by going up or down stairs and prolonged 
walking, standing, and sitting.  He reported associated 
stiffness, but denied weakness in the lower back.  He 
reported that he used a back brace for support and a cane to 
assist in ambulation.  He denied loss of bladder or bowel 
control.  He exercised on a stationary bike 10 minutes twice 
a week.  He denied any hospitalizations, emergency room 
visits, or periods of incapaciatation due to his low back 
within the last 12 months.

Physical examination revealed that the Veteran was in no 
apparent distress; he walked with a nonantalgic gait; he used 
a cane; there was no evidence of muscle spasm; forward 
flexion was to 70 degrees with pain at 60 degrees (with 3 
repetitive forward flexions, there was limitation of forward 
flexion to 55 degrees); extension was to 20 degrees; left and 
right lateral flexion was to 20 degrees; and left and right 
lateral rotation was to 25 degrees.  On examination of the 
lower extremities, there was no sensory deficit.  Motor 
strength was 5/5 and deep tendon reflexes were 2/4 
bilaterally.  Straight leg raise test was negative.  The 
diagnosis was spondylolysis and spondylolisthesis of L5 on S1 
with chronic low back pain.  No current evidence of 
radiculopathy.

In a February 2009 addendum, the examiner noted that the 
claims file had been reviewed and that the diagnosis was 
unchanged.

The Veteran's service-connected low back disability may be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (with separate evaluation for any 
neurologic abnormality) or based on Incapacitating episodes.  
See 38 C.F.R. § 4.71a, Codes 5237, 5243.  Given that the 
Veteran has already been assigned a 20 percent rating for his 
low back disability, the focus is on criteria that would 
allow for a rating in excess of 20 percent.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Formula) provides a 40 percent rating for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  The combined range of motion 
refers to the sum of the ranges of flexion, extension, right 
and left lateral flexion, and right and left rotation.  See 
Note 2 following general Formula.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60 percent rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

On close review of the record, the Board found no period of 
time (encompassed by the appellate period) when the Veteran's 
service-connected lumbar spine disability was manifested by 
symptoms of a nature and gravity warranting a rating in 
excess of 20 percent.

Incapacitating episodes of disc disease are neither shown, 
nor alleged; thoracolumbar forward flexion has consistently 
been greater than 30 degrees.  Separately ratable neurologic 
symptoms are not shown.  The spine is not ankylosed.  The 
disability picture presented does not warrant a rating in 
excess of 20 percent under any applicable criteria.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is warranted.  Nothing 
in the record suggests that regular schedular criteria are 
inadequate; the symptoms and associated functional 
limitations shown are encompassed by the 20 percent rating 
assigned.  Furthermore, there is nothing to suggest that the 
disability picture presented by the Veteran's low back 
disability is exceptional, it is neither shown nor alleged 
that the disability has required frequent hospitalization 
(the Veteran has denied hospitalization for low back 
disability), caused marked interference with employment (he 
is retired), or involves any other factors of similar gravity 
which would distinguish the disability from the norm.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.


ORDER

A rating in excess of 20 percent for lumbar spine disability 
is denied.




REMAND

As was noted in the Board's August 2007 Remand, service 
connection may be established on a presumptive basis if it is 
shown that hypertension was manifested to a compensable 
degree (10 percent) within the first postservice year.  (See 
38 C.F.R. § 3.307, 3.309, 4.104, Code 7101).

Essential hypertension was diagnosed on August 2004 VA 
examination; the Veteran reported he took Ramipril (2.5 mg 
daily) to control it.

At the April 2007 videoconference hearing, the Veteran 
testified that he began receiving VA-prescribed medication 
for hypertension in the first postservice year.  He also 
testified that he received medication for hypertension from 
the William Beaumont Army Medical Center (WBAMC).  

February 2004 to August 2007 VA treatment records include a 
December 2004 report which shows a diagnosis of hypertension 
with a plan to continue medication.  A June 2005 VA record 
notes hypertension and that the Veteran received medication 
from WBAMC.  An April 2006 WBAMC record shows Ramipril on the 
list of the Veteran's active medications (it was discontinued 
at that visit; the Veteran is on Lisinopril).  The claims 
file does not contain complete records of the Veteran's 
treatment at WBAMC; such records may have bearing on the 
matter at hand (specifically, whether service connection for 
hypertension on a presumptive basis is warranted), and must 
be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete records of all 
treatment the Veteran received for 
hypertension at WBAMC (specifically 
including all reports pertaining to 
prescription of medication/changes in 
medication for such disease from January 
2004 to the present.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


